PD-0891-15
                            PD-0891-15                         COURT OF CRIMINAL APPEALS
                                                                               AUSTIN, TEXAS
                                                              Transmitted 7/16/2015 5:32:51 PM
                 COURT OF APPEALS NUMBER: 05-14-01065-CR
                                                                Accepted 7/17/2015 4:12:51 PM
                                                                                ABEL ACOSTA
  ________________________________________________________________________              CLERK

                                     IN THE

                        COURT OF CRIMINAL APPEALS

                                  AT AUSTIN

  ________________________________________________________________________

                        ARTHUR FRANKLIN MILLER, JR.

                                      VS.

                             THE STATE OF TEXAS

  ________________________________________________________________________

           PETITION FROM THE FIFTH DISTRICT COURT OF APPEALS
                             DALLAS, TEXAS
                 COURT OF APPEALS NUMBER: 05-14-01065-CR

  ________________________________________________________________________

                 FIRST MOTION FOR EXTENSION OF TIME FOR
                FILING PETITION FOR DISCRETIONARY REVIEW

  ________________________________________________________________________

                               JAY ETHINGTON
                                 Attorney at Law
                                SBN #06692500
                          3131 McKinney Ave. Suite 800
                               Dallas, Texas 75204
                                  214-740-9955
                               214-740-9912 (Fax)
July 17, 2015
                               CODY L. SKIPPER
                                 Attorney at Law
                                SBN #24041928
                          3131 McKinney Ave. Suite 800
                               Dallas, Texas 75204
                                  214-740-9955
                               214-740-9912 (Fax)


                         ATTORNEYS FOR APPELLANT


                                      -1-
                 FIRST MOTION FOR 30-DAY EXTENSION OF TIME FOR
                   FILING PETITOIN FOR DISCRETIONARY REVIEW



       COMES NOW, the appellant, Arthur Franklin Miller, Jr., by and through his attorneys of

record, Jay Ethington and Cody L. Skipper, and files this his motion to extend time for filing

Petition for Discretionary Review and in support of said motion will make known to the Court

the following:

                                                I.

       The Court of Appeals overruled the timely Motion for Rehearing on June 19, 2015. The

Petition for Discretionary Review is now due on July 20, 2015. However, due to unforeseen

intervening circumstances, defense counsel is required to request a 30 day extension of time in

which to prepare and file the Petition for Discretionary Review.

                                                II.

       Both counsel have just recently experienced unavoidable, significant interruptions in their

professional work schedule such that additional time is now necessary to properly prepare and

present the appropriate Petition for Discretionary Review.

       WHEREFORE PREMISES CONSIDERED, Jay Ethington and Cody L. Skipper

request a 30-day extension to file this Petition for Discretionary Review in the above-titled and

numbered cause. No previous extensions have been requested or granted.

                                                      Respectfully Submitted,

x

                                                      /s/ Jay Ethington______________
                                                      Jay Ethington
                                                      SBN: 06692500
                                                      3131 McKinney Avenue
                                                      Suite 800
                                                      Dallas, Texas 75204
                                                      Tel: (214) 740-9955
                                                      Fax: (214) 740-9912
                                                      jay@jayethington.com


                                               -2-
                                                    /s/ Cody L. Skipper______________
                                                    Cody Skipper
                                                    SBN: 06692500
                                                    3131 McKinney Avenue
                                                    Suite 800
                                                    Dallas, Texas 75204
                                                    Tel: (214) 740-9955
                                                    Fax: (214) 740-9912
                                                    jay@jayethington.com




                                CERTIFICATE OF SERVICE


       On this the 17th day of July, 2015, a copy of the foregoing Motion for 30-Day Extension

to File Petition for Discretionary Review was sent via U.S. Mail to the District Attorney’s Office

of Collin County, Texas and to the State Prosecuting Attorney in Austin, Texas.

/s/ Jay Ethington______________                     /s/ Cody L. Skipper
Jay Ethington                                       Cody L. Skipper




                                              -3-